DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The filing of valid terminal disclaimers has overcome the double patenting rejections of the claims.
Furthermore, Tomioka (U.S. Patent Publication No. 2006/0061719) teaches a process for manufacturing a liquid crystal display device (Abstract and Page 1 Paragraph 0001) comprising alignment film forming step comprised of forming a film and irradiating the film with light which cleaved a cyclobutene structure (Page 8 Paragraphs 0073-007) wherein the alignment film was formed of a polyimide (Page 3 Paragraph 0029). However, Tomioka does not fairly teach or suggest that the polyimide was represented by the chemical formula (1) of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 and 10 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712